UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7374



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE REYNOLDS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., District Judge. (6:90-cr-00054; 6:93-cv-00357)


Submitted:   January 18, 2008          Decided:     February 12, 2008


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Reynolds, Appellant Pro Se.      Paul Alexander Weinman,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie Reynolds seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge, treating

his Fed. R. Civ. P. 60(b) motions as successive 28 U.S.C. § 2255

(2000) motions, and dismissing them on that basis.                The order is

not   appealable    unless    a   circuit    justice      or   judge   issues   a

certificate of appealability.        See 28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).             A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”              28 U.S.C. § 2253(c)(2)

(2000).      A prisoner satisfies this standard by demonstrating that

reasonable      jurists   would    find    that    any    assessment    of    the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose

v.    Lee,   252   F.3d   676,    683-84    (4th   Cir.    2001).      We    have

independently reviewed the record and conclude that Reynolds has

not made the requisite showing. Accordingly, we deny a certificate

of appealability, deny leave to proceed in forma pauperis, and

dismiss the appeal.

             Additionally, we construe Reynolds’ notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.       See United States v. Winestock, 340


                                     - 2 -
F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.          See 28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Reynolds’ claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -